Citation Nr: 1316366	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-23 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder other than fracture of the right 3rd and 4th toes.

2.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  Jurisdiction is retained by the RO in Boston, Massachusetts.  The aforementioned rating decision denied service connection for a left foot injury, for arthritis, for bilateral hearing loss, and for tinnitus.  Each of these determinations was appealed by the Veteran.

In September 2012, the Veteran testified regarding this matter before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.  The Board granted service connection for bilateral hearing loss and for tinnitus in November 2012.  It follows that these issues no longer are on appeal.  The Board recharacterized the left foot injury issue as one of a bilateral foot injury.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the arthritis issue was recharacterized as one of arthritis of multiple joints.  Both recharacterized issues were remanded for additional development.

Service connection for fracture of the right 3rd and 4th toes was granted by the Appeals Management Center (AMC) in an April 2013 rating decision.  This was noted to be a total grant of the benefit sought with respect to the right foot.  Yet the Board recognizes the possibility that there can be toe fractures as well as another disorder, such as one not involving the toes, with respect to the same foot.  Thus, the bilateral foot injury issue now is recharacterized as one of a bilateral foot disorder other than fracture of the right 3rd and 4th toes.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the issues comprising this matter once again are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.  Please note this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The issue of entitlement to service connection for right calcific trochanteric bursitis has been raised by a December 2012 VA medical examination for hip and thigh conditions.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board accordingly does not have jurisdiction over it.  It therefore is referred to the AOJ for appropriate action.

REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of this appeal cannot be undertaken as of yet.  More development is needed and is necessary to ensure that the Veteran is afforded every possible consideration. VA indeed has a duty to assist him in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). This duty is heightened where records, here service treatment records, presumably or actually were destroyed in the possession of the government. Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

When VA provides a medical examination or medical opinion for a service connection issue, whether or not there was an obligation to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation.  Id.  Consideration must be given to the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The disability present, if any, must be described in sufficient detail during the medical examination.  Id.  The factual premises underlying a medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.
The Board's November 2012 remand directed that the Veteran be afforded appropriate VA medical examinations complete with medical opinions regarding his feet and arthritis (claimed to be in his back and legs).  It was drafted so as to satisfy the duty to assist.  However, there has not been full or even substantial compliance with some of the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) ("a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"); Dyment v. West, 13 Vet. App. 141 (1999) (another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Pursuant to the aforementioned remand, the Veteran underwent VA medical examinations concerning non-degenerative arthritis, foot conditions other than flatfoot/pes planus, ankle conditions, knee and lower leg conditions, back conditions, and, as noted above, hip and thigh conditions in December 2012.  All indicated tests were to be conducted.  With respect to arthritis of multiple joints, the examinations were adequate.  Degenerative arthritis of the lumbar spine indeed was diagnosed based upon X-ray findings of such.  Although no diagnosis of arthritis elsewhere was made, X-rays showing minimal degenerative changes/osteoarthritis of the hips, knees, and metatarsophalangeal joint of the big toes also were noted.  With respect to a bilateral foot disorder other than fracture of the right 3rd and 4th toes, the examinations were not adequate.  All tests necessary to describe sufficiently the disability present indeed may not have been completed.  Left calcaneal spur was diagnosed, and numerous other conditions were considered.  Yet it was not determined whether or not the Veteran has flatfoot/pes planus.  Doing so is particularly important because he has contended that wearing boots two sizes too big during service ruined his arches.  It also was not determined whether or not the Veteran has plantar fasciitis.  Doing so is necessary because the examiner noted medical literature revealing a significant association between plantar fasciitis and calcaneal spur formation.

The examiner opined that both the Veteran's diagnosed left calcaneal spur and his diagnosed arthritis of multiple joints are less likely as not related to his service, in compliance with the Board's November 2012 remand.  However, neither opinion is adequate.  Both purportedly were based on consideration of the Veteran's entire medical history.  He was interviewed.  His claims file further was reviewed.  Yet this review appears to have been less than thorough as it concerned his feet.  In the aforementioned remand, the Board found the Veteran's reports of persistent pain in his feet since service to be competent and credible.  The examiner thus was directed to address continuity of symptomatology since service.  Part of the examiner's rationale was a lack of history of foot pain notwithstanding the above.  The left calcaneal spur opinion was based on an inaccurate factual premise, in other words.  Neither this opinion nor the arthritis of multiple joints opinion was supported by a clearly and fully articulated rationale.  With respect to the left calcaneal spur, it was noted in addition to the medical literature revealing a significant association with plantar fasciitis that heel pain is usually so significant as to limit physical activity.  No explanation was provided for why this is important.  It was acknowledged that the Veteran wore boots two sizes too big during service, as was required, but no discussion was made of this fact.  With respect to arthritis of multiple joints, it was noted that such is consistent with an individual of the Veteran's age.  No explanation was provided for how this conclusion was made.  The Board further found the Veteran's report of a motor vehicle accident (MVA) during service, in particular that he hit a garage and fell out of the trailer he was driving, to be competent and credible in its November 2012 remand.  The MVA was not acknowledged much less discussed.  No pertinent medical literature was cited.

To cure the deficiencies highlighted herein, another VA medical examiner complete with VA medical opinion regarding the Veteran's feet and another VA medical opinion concerning his arthritis of multiple joints is needed.  Remand is required so that arrangements can be made in this regard.  Another VA medical examination is not necessary concerning arthritis of multiple joints unless further physical assessment is deemed necessary.  Any further interview of the Veteran indeed likely can occur via telephone just as efficiently as and quicker than in person.  

Efforts must be made to obtain any outstanding private and VA treatment records for association with the claims file or "eFolder" prior to the additional VA medical examination and additional VA medical opinions so that the Veteran's entire medical history can be considered.  VA's duty to assist indeed includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of non-Federal (private) records is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records, whether Federal or non-Federal, cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

There is no indication of pertinent outstanding private treatment records, but the Veteran may identify some on remand.  VA treatment records dated into May 2012 have been associated with the claims file or "eFolder."  Some concern the Veteran feet and arthritis, and therefore suggest that he receives pertinent ongoing VA treatment .  However, there is no indication that VA treatment records dated from May 2012 to present have been requested.  VA treatment records plausibly could be expected to be among the evidence before the Board, and thus the Board has constructive notice of their existence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Requests for them therefore must be made, with notification to the Veteran if the requests are unsuccessful.

Given the above, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

1.  Ask the Veteran to either submit any outstanding pertinent private treatment records or provide enough information to identify and locate them along with authorization for their release to VA.  If he provides information and authorization, make an initial request for the records.  Also make follow-up requests as necessary.  Finally, make as many requests as necessary to obtain all updated VA treatment records (dated from May 2012 to present) regarding the Veteran.  Associate all records received with the Veteran's claims file or "eFolder."  If no records or incomplete records ultimately are received following one or more requests, notify the Veteran pursuant to established procedure.  Document the Veteran's claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above development, arrange for the Veteran to undergo another VA medical examination regarding his feet.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding his feet, to include information regarding the onset, frequency, duration, and severity of relevant symptoms.  All tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include those regarding flatfoot/pes planus and plantar fasciitis.

The appropriate diagnosis or diagnoses for any foot disorder other than fracture of the right 3rd and 4th toes and the already diagnosed left calcaneal spur thereafter shall be indicated.  For this spur and for any newly diagnosed disorder, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it:  (a) is due to the Veteran wearing boots two sizes too big during his service or (b) is otherwise due to or related to his service.  A clear and complete rationale (explanation) shall be provided for each opinion rendered.  This shall include discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence.  Continuity of symptomatology, specifically foot pain, also specifically must be discussed since the Board has found the Veteran both competent and credible in this regard.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.

Each of the above actions shall be documented fully in an examination report.  A copy of such report shall be placed in the claims file or "eFolder."

3.  Also after completion of the above development, arrange for another VA medical opinion regarding the Veteran's arthritis of multiple joints.  The Veteran's claims file and pertinent documents in the Virtual VA "eFolder" shall be made available and reviewed.  If deemed necessary, arrangements shall be made for another VA medical examination inclusive of tests, studies, and/or evaluations to further assess the Veteran physically.  Any further interview deemed necessary of him regarding his arthritis, to include information regarding the onset, frequency, duration, and severity of relevant symptoms, may be conducted via telephone or in person. 

Thereafter, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of multiple joints:  (a) is due to his MVA during service or (b) is otherwise due to or related to his service.  A clear and complete rationale (explanation) shall be provided for each opinion rendered.  This shall include discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.

Each of the above actions shall be documented fully in a report.  A copy of the report shall be placed in the Veteran's claims file or "eFolder."

4.  Finally, readjudicate the issues of entitlement to service connection for a bilateral foot disorder other than fracture of the right 3rd and 4th toes and for arthritis of multiple joints.  If either benefit is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond.  Place a copy of the SSOC in the Veteran's claims file or "eFolder."

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that his failure to report for a scheduled VA medical examination may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument on the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

It is reiterated that this matter must be afforded expeditious treatment because it has been advanced on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  Further, the law requires that all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

